Citation Nr: 1747142	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  06-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), to include as secondary to service-connected disabilities.

2. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus, type II, and/or atherosclerotic heart disease. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 1970, including service in the Republic of Vietnam for which he received a Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2010, the Board remanded the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for an acquired psychiatric disorder and hypertension.

The claim for hypertension was apparently reopened by the RO, and in October 2016, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder. The Board then remanded these issues, as well as the claim for a TDIU, for additional evidentiary development. The matter has since returned to the Board for further consideration.

The Board notes that, in a December 2015 rating decision, the RO assigned a temporary total rating for the Veteran's service-connected heart disease, and denied service connection for post-operative scars and pulmonary hypertension. Thereafter, the Veteran entered a notice of disagreement as to such claims in March 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ. As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's October 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to obtain additional medical opinions.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, to include as secondary to service-connected disabilities, entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus, type II, and/or atherosclerotic heart disease, and entitlement to a TDIU.

Regarding his claim of service connection for an acquired psychiatric disorder, he contends that such condition is related to events he witnessed during combat in Vietnam, including the death of one of his comrades. Alternatively, he has reported that his depressive disorder was caused or aggravated by his service-connected disabilities.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Pursuant to the Board's October 2016 remand, the Veteran was afforded another VA mental health examination in December 2016. The examiner stated that the Veteran had previously been diagnosed with PTSD and noted a current diagnosis of major depressive disorder. The examiner found no evidence of a psychiatric disorder incurred within one year of separation from service. The examiner also found that major depressive disorder has no direct temporal or circumstantial relationship with endured military stressors. The examiner determined that there is no evidence linking the Veteran's service-connected conditions (diabetes, bilateral upper and lower extremity peripheral neuropathy, right foot disorder, tinnitus, heart disease, hearing loss, and/or erectile dysfunction) to the Veteran's mental condition. Notably, the Board observes that the examiner stated that the Veteran's low back pain with paralysis of sciatic nerve can serve as a perpetuating and aggravating factor for major depressive disorder. 

Here, it is unclear why the examiner referred to the Veteran's nonservice-connected low back pain with paralysis of sciatic nerve when providing her opinion. Further, the examiner reasoned that the Veteran's major depressive disorder is aggravated by this condition. The Board notes that it is possible that the examiner was referring to the Veteran's service-connected peripheral neuropathy when conducting her assessment. As such, further clarification in the form of an addendum opinion is required. 

The Veteran was also afforded a VA examination for hypertension in December 2016. The examiner did not link hypertension to the Veteran's claimed exposure to herbicides, nor his service-connected diabetes mellitus and heart disability. The examiner stated that there is no medical literature that supports linking hypertension to herbicides. The examiner also remarked that the Veteran's hypertension was diagnosed prior to his diabetes and heart disabilities. The examiner noted that patients with diabetes that causes hypertension would also have diabetic nephropathy which is the renal condition associated with hypertension. The examiner commented that hypertension can cause ischemic heart disease, but ischemic heart disease does not cause hypertension, therefore it cannot aggravate hypertension. Curiously, the examiner noted that the Veteran's "blood pressure readings from 1968 and 1970 are within the normal ranges accepted for the diagnosis of hypertension." The Board observes that this statement suggests that the Veteran's hypertension had its onset in service, or manifest within one year of his discharge from service. Moreover, the examiner dismissed any potential relationship regarding exposure to herbicides and hypertension in a conclusory statement without a supporting rationale. Therefore, an addendum opinion regarding the Veteran's hypertension is necessary as well.  

Finally, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain addendum opinions from the appropriate specialist(s) to determine the nature and etiology of the Veteran's claimed (1) acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, to include as secondary to service-connected disabilities and (2) hypertension, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus, type II, and/or atherosclerotic heart disease. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

Following a review of the full record, the mental health examiner should respond to the following:

(a) Applying the provisions of DSM-IV, please identify all acquired psychiatric disorders that the Veteran has had since approximately 2005 and state whether there is any indication that a psychosis had its onset within one year of separation from service. 

(b) For each identified acquired psychiatric disorder, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that such had its onset in, or is otherwise related to, his military service, to include any circumstance consistent with his acknowledged combat service, to include his report of exposure to injured and dying comrades in the theatre of war and his reports of experiencing psychiatric symptoms immediately upon his return from Vietnam.  

(c) If not directly related to service, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that each identified acquired psychiatric disorder was caused by the Veteran's service-connected diabetes, bilateral upper and lower extremity peripheral neuropathy, right foot disorder, tinnitus, heart disease, hearing loss, and/or erectile dysfunction.

(d) If the Veteran's psychiatric disorders were not caused by his service-connected disabilities, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's diabetes, bilateral upper and lower extremity peripheral neuropathy, right foot disorder, tinnitus, heart disease, hearing loss, and/or erectile dysfunction aggravated his acquired psychiatric disorders.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinions offered should be provided. It is further noted that the Veteran is not currently service-connected for any other disability, including low back pain with chronic paralysis of sciatic nerve. 

Following a review of the full record, the hypertension examiner should respond to the following:

(a) Did the Veteran's hypertension manifest within one year of his separation from service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension had its onset in, or is otherwise related to, the Veteran's military service, to include his acknowledged exposure to herbicides therein. The examiner should discuss the significance, if any, of the difference between the Veteran's May 1968 blood pressure reading and his April 1970 blood pressure reading. In offering such opinion, the examiner should also consider National Academy of Science's 2012 Update addressing the relationship between such disease and herbicide exposure.

The examiner should explain the reasons for the conclusions reached. While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being related to herbicides, is nevertheless at least as likely as not related to his exposure to herbicides in Vietnam.

(c) If not directly related to service, please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected diabetes or heart disease.

(d) If the Veteran's hypertension is not caused by his service-connected disabilities, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's diabetes or heart disease aggravated his hypertension.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The examiner should also reconcile any prior report, if necessary. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

2. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his/her consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

3. The AOJ should then readjudicate the Veteran's claims, including the claim for a TDIU. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




